HARRIS, Chief Judge.
Wilson appeals the denial of his 3.800 motion seeking additional credit against his sentence. His pleadings, filed in proper person, are not a model of clarity. It appears, however, that he contends that the judgment does not award him credit for all of his time served in prison between the first and second sentence.1
The trial judge awarded credit as follows:
292 days at the county jail plus all State prison time prior to resentencing.
Since Wilson has not indicated that he spent more time in jail than that allowed by the judge, he appears to be arguing that the trial judge must determine and state the specific amount of prison credit earned. We disagree and affirm.
The court has delegated to the Department of Corrections the task of determining the proper amount of prison credit earned by Wilson and then credit him with it. This is appropriate. Green v. State, 636 So.2d 830 (Fla. 5th DCA 1994).
AFFIRMED.
PETERSON, J., concurs.
.DAUKSCH, J., dissents, without opinion.

. The second sentence was required because the first sentence was set aside on appeal.